Filed 12/2/22 In re M.Z. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 In re M.Z., a Person Coming                                      B314485
 Under the Juvenile Court Law.                                    (Los Angeles County
                                                                  Super. Ct. No.
                                                                  20CCJP02356I)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 Y.L. and D.Z.,

           Defendants and Appellants.


     APPEALS from an order of the Superior Court of Los
Angeles County. Diane C. Reyes, Judge Pro Tempore. Affirmed.
     Jesse F. Rodriguez, under appointment by the Court of
Appeal, for Defendant and Appellant Y.L.
     Robert McLaughlin, under appointment by the Court of
Appeal, for Defendant and Appellant D.Z.
     Dawyn R. Harrison, Interim County Counsel, and Kim
Nemoy, Assistant County Counsel, for Plaintiff and Respondent.

      __________________________________________

       Y.L. (mother) and D.Z. (father) (collectively parents) have
nine children together, all of whom are dependents of the juvenile
court. In this appeal, parents challenge the juvenile court’s
jurisdictional findings and removal order as to their youngest
child, M.Z. (son), who was born during the pendency of the
proceedings below. We find no significant or substantive change
in the parents’ behaviors or attitudes since we issued our opinion
in parents’ initial appeals from the underlying proceedings. (In
re W.Z. (Mar. 11, 2022, B309689 [nonpub opn.]).) We conclude
substantial evidence supports both the juvenile court’s
jurisdictional findings and removal order. Thus, we affirm.
                          BACKGROUND
1.     Underlying Dependency Proceedings and First
       Appeal
       The underlying dependency proceedings began in 2020,
before mother and father’s three youngest children, including
son, were born. During the pendency of the underlying
proceedings, mother gave birth to twin girls and, most recently in
April 2021, to son.
       In December 2020, the juvenile court declared mother and
father’s eight older children dependents of the court and removed
them from mother and father’s custody. The court’s findings and
orders were based both on father’s egregious sexual abuse,




                                2
including rape, of his oldest daughter (son’s half sister) when she
was a minor, which abuse resulted in half sister giving birth to
father’s daughter, and mother’s failure to protect the children
from father. The juvenile court ordered mother to participate in
individual counseling and conjoint counseling with her children if
recommended by their therapist. The court ordered father to
participate in individual counseling and sexual abuse counseling
for perpetrators. The court also ordered mother and father to
complete “mental health counseling through a 730 evaluation”
and granted monitored visitation for both mother and father.
The juvenile court repeatedly ordered parents to cease posting
on-line confidential information concerning the case, judicial
officers, social workers, and other individuals involved in the
matter.
       Mother and father each appealed the juvenile court’s
December 2020 orders. Mother and father did not challenge the
juvenile court’s jurisdictional findings, removal order as it
pertained to their younger children (including at the time their
infant twins), or other dispositional orders. Mother and father
challenged only the juvenile court’s removal order as it pertained
to their oldest son, who was 13 years old at the time the
underlying proceedings began. In an unpublished opinion, we
affirmed the juvenile court’s removal order. (In re W.Z., supra,
B309689.) Rather than repeat the facts of this case up to the
point of parents’ first appeal, we incorporate by reference our
opinion in B309689 (first appeal).
2.     Events Since First Appeal
       a.     Son’s Birth
       In April 2021, after parents’ older children had been
removed from parents’ custody and parents had been ordered to




                                 3
participate in family reunification services, mother gave birth to
son. Mother and father were not forthcoming about son’s birth
and resisted inquiries from the Los Angeles County Department
of Children and Family Services (Department) concerning son’s
well-being.
      b.      Mental Health Evaluations
      In May 2021, a Department social worker spoke with Dr.
Johnny Wen, who performed mother’s and father’s mental health
evaluations (“730 evaluations”). Dr. Wen told the social worker it
was a challenge to schedule and conduct the parents’ evaluations.
He “had concerns regarding the parents’ mental health.”
Although Dr. Wen stated mother and father could function, he
was “concerned about [father’s] Antisocial personality disorder”
and was “very concerned” about newborn son being in their care.
      Dr. Wen told the social worker he diagnosed father with a
“Delusional Disorder, with Antisocial Personality Disorder.” Dr.
Wen reported father had “poor boundaries as evidenced by the
father’s behaviors at the Doctor’s office as well as during the
evaluation and this behavior of having poor boundaries can affect
his boundaries with his family at home.” Dr. Wen was concerned
about father’s “Axis II diagnosis,” noting “father exhibits
deviance from what is acceptable in society, lack of insight into
his past behaviors or what brought [Department] involvement
into this [sic] life and his lack of conscience and remorse of
hurting others or those he has hurt, for example, the rape of his
co-worker in China and the sexual abuse of his now adult
daughter.” Dr. Wen told the social worker, “Father lacks an
understanding that he has hurt people and without services put
in place, he will continue his behaviors.” Dr. Wen also expressed
concern for child safety, explaining father’s behavior could “lead




                                4
to the parents not allowing access to medical care for [son] and
the father’s delusions are able to prevent care to the baby.”
       As to mother, Dr. Wen told the social worker mother
enables father’s behavior and “appears to be afraid to disagree
with” him. Dr. Wen said mother seems “to protect the father and
the pair do not like to, and are not willing to, be separated.”
According to Dr. Wen, “[M]other depends fully on the father, and
is in denial about the father’s history of sexual
inappropriateness.” Although mother told Dr. Wen she is
educated and believes in science, she believed “the DNA proving
the father’s impregnation of his now adult daughter, is a plot
used by the Chinese Communist Party against them.” Dr. Wen
indicated mother seemed to have a “ ‘husband first’ attitude.”
       Dr. Wen concluded father’s “mental health indicates that
while father’s suffering from a Delusional Disorder, absent of the
personality disorder, does not deem him an unfit parent, ‘the
combination of the circumstances related to his first daughter,
history of incarceration, continued lack of remorse and antisocial
behavior and influence upon his spouse that would warrant the
degree of clinical concern for any minors under his care . . .
[Father] should not have a minor under his care.’ ” As to
mother, Dr. Wen stated, “ ‘[Mother] is unable to independently
care for her children without relying on her husband. [I]t is
unlikely she would be leaving her situation given the
circumstances shared. As a whole, I am doubtful for any
immediate change on her part given her poor acculturation,
isolation, shared delusional beliefs, and her lack of initiative.
From a clinical standpoint, I am doubtful she will seek any
educational resources that can be afforded to her. I am just as
doubtful that any progress made will be impeded in a




                                5
multidirectional way by her husband[’s] actions. The impedance
by her husband will likely pose mental health and safety
concerns for any minors under their care.’ ”
3.     Instant Petition and Son’s Detention
       In late May 2021, when son was approximately two months
old, the juvenile court granted the Department’s application to
remove son from mother and father’s care.
       A few days later, on June 1, 2021, the Department filed a
Welfare and Institutions Code section 300 petition on behalf of
son (petition).1 Like the Department’s earlier petitions in this
matter, the petition alleged counts related to father’s sexual
abuse, including rape, of half sister and mother’s failure to
protect son’s siblings. These allegations were brought under
section 300, subdivisions (b), (d), and (j). Those counts also
alleged father failed to participate in either court-ordered
counseling or a sexual abuse program for perpetrators, mother
failed to participate in court-ordered counseling, and both
parents continued to violate court orders by posting confidential
information on-line. Finally, the petition included an additional
subdivision (b) count, which alleged father has mental and
emotional problems that make him unable to care for son and
mother failed to protect son from father.
       In its June 2021 detention report, the Department stated
mother and father had not completed or even begun most of their
court-ordered family reunification services and, in violation of
court orders, continued to post confidential case information
on-line. Mother said she was “waiting for [the Department] to
pay for the classes before she can start.” Father similarly stated

      1 Undesignated statutory references are to the Welfare and
Institutions Code.




                                6
he was “waiting for counseling class” and noted he had taken a
parenting class, during which he learned some helpful
information but believed some of the information was “misleading
and not practical.” Father also reported he had attended two
sexual abuse counseling sessions, but they stopped and he did not
know why. Father wanted the Department social worker to know
he was making an effort “to do the services.”
       Generally, mother and father continued to be uncooperative
and paranoid. Father was overheard at one visit telling his
children “not to ‘leak’ information to the social workers.” Father
also continued to repeat his claims of a grand scale Chinese
Communist Party conspiracy against him and his family. The
Department noted parents “have delusions that occupy them and
believe their family has been targeted and victimized by the
Chinese Communist Party and this has contributed to the many
failed intakes with various services providers and their decision
to not service the family” and “parents continue to lack insight
and acknowledgement of having a case with [the Department],
expressing that they are wrongly accused.”
       The initial detention hearing was held on June 3, 2021.
Neither mother nor father appeared, although father was
represented by counsel. The juvenile court made emergency
findings detaining son from parents. The court continued the
hearing to the following day. A Department social worker left
multiple messages for both mother and father concerning the
continued hearing. Father appeared for the hearing but mother
did not. At the hearing, father unsuccessfully sought to represent
himself, interrupted the court, and strenuously objected to the
court’s involvement. The juvenile court detained son from
parents and again admonished father to cease posting




                                7
information about the case on-line (for example, father recently
had posted son’s caregiver’s name and photographs of her car and
license plate on-line). A few days later, the juvenile court held an
arraignment hearing for mother, who again did not appear.
Although father was present for that hearing, he remained
outside the courtroom because he refused to power off his phone
and place it in a designated bag, which protocol had been
implemented to ensure father did not record the confidential
court proceedings. The juvenile court appointed a guardian ad
litem for mother. At a June 23, 2021 hearing, mother again did
not appear and father again interrupted the proceedings despite
being represented by counsel. The juvenile court noted mother
appeared to be “voluntarily absenting herself” from the hearings.
4.     Adjudication and Disposition
       In July 2021, prior to the adjudication hearing, the
Department submitted its jurisdiction and disposition report for
the court. Mother and father declined to be interviewed for the
report.
       The Department noted both parents had completed a
15-hour parent education program. As to the parents’ court-
ordered individual counseling sessions, the Department
explained it had secured funding to pay for, and was assisting
parents in scheduling, their sessions. In May 2021, after
approximately four months of failed attempts to schedule
parents’ individual counseling sessions, mother and father each
had an intake session. Soon after, the parents complained their
assigned therapists were inexperienced and requested different
therapists. The supervisor at the counseling center reported,
“ ‘This couple is very challenging to work with. They blamed our
administrative workers. They accused us of going after them,




                                 8
and that we are going to harm them. They accused our
therapists of being inexperienced, as of [sic] they are not married,
and they do not have any child. So they felt that our therapists
could not teach or help them with parenting or relationship
issues. The mother also asked for counseling record after each
session. We agree with that, but we need them to sign a consent
for the release of information. They questioned and stated that
they are entitled to their own record. They refused to sign the
consent. . . . In regards to the change of therapist, we managed to
switch the father to a LCSW, but we are not able to switch for the
mother, due to no available therapist. However, both parents
need to confirm their participation in services by this Friday . . .
or else we will need to close out the case.’ ” Father told a
Department social worker the requested consent form was
misleading and would be used to “trick them.” He asked the
social worker to find a new provider but, if one could not be
found, father said, “ ‘it’s okay.’ ”
       The Department also secured funding to pay for father’s
court-ordered sexual abuse counseling program. However, father
struggled to participate in that program as well. Father insisted
on taking photographs of his counselor without her consent and
argued with her about his family’s case. The counselor did not
believe she could help father and “felt it was only right for her to
stop servicing the father.” Eventually the Department found a
different counselor who agreed to see father. As of the date of the
Department’s report for the court, father had not yet had his
intake session with that counselor.
       Finally, despite constant admonishment from the juvenile
court and others, father continued to post on-line confidential
information about the case and personal information about social




                                 9
workers and caregivers. Father’s conduct disrupted his children’s
placement and his ability to access court-ordered services.
Father believed it was “crucial” that he post this information so
people could know what had happened to him and his family.
“He stated that he did it to protect his family and himself.”
Father said he would accept any penalty for his violations of the
court’s orders.
       In its report, the Department urged the juvenile court to
sustain the petition. The Department noted the parents had not
participated in most of their court-ordered programs and had not
addressed their mental health issues. Mother and father lacked
insight into, and took no responsibility for, their actions. The
Department stated the parents had been uncooperative,
secretive, and continued to espouse paranoid beliefs, all of which
created barriers to the assistance available for them and their
family. The Department believed son needed “continuing
protection from the parents.”
       The jurisdiction and disposition hearing was held August 3,
2021. At the hearing, the juvenile court sustained the petition,
found son was a person described by subdivisions (b), (d), and (j)
of section 300, and declared son a dependent of the court. The
court ordered son removed from parents’ custody and ordered
reunification services and monitored visitation for both mother
and father.
5.     Instant Appeals
       Mother and father each appealed the juvenile court’s
August 3, 2021 findings and orders.
                            DISCUSSION
       In our opinion addressing parents’ first appeal, we
discussed our Supreme Court’s decision in In re I.J. (2013) 56




                               10
Cal.4th 766, concluding it “offer[ed] strong support for the
juvenile court’s removal order” as to mother and father’s oldest
child. (In re W.Z., supra, B309689.) Similarly, here, we conclude
our Supreme Court’s reasoning in In re I.J., supra, 56 Cal.4th
766, governs mother’s and father’s instant appeals and supports
both the juvenile court’s jurisdictional findings as well as its
removal order as to son.
1.     Jurisdiction
       a.    Applicable Law
       In this case, the juvenile court exercised its jurisdiction
under subdivisions (b)(1), (d), and (j) of section 300. “ ‘When a
dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court’s jurisdiction, a
reviewing court can affirm the juvenile court’s finding of
jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by
substantial evidence. In such a case, the reviewing court need
not consider whether any or all of the other alleged statutory
grounds for jurisdiction are supported by the evidence.’ ” (In re
I.J., supra, 56 Cal.4th at p. 773.) As in In re I.J., subdivision (j)
of section 300 is the subdivision here “that most closely describes
the situation regarding [son]. Accordingly, we will focus on that
subdivision.” (56 Cal.4th at p. 774.)
       Under subdivision (j), a juvenile court may assert
dependency jurisdiction and declare a child a dependent of the
court when “[t]he child’s sibling has been abused or neglected, as
defined in subdivision (a), (b), (d), (e), or (i), and there is a
substantial risk that the child will be abused or neglected, as
defined in those subdivisions. The court shall consider the
circumstances surrounding the abuse or neglect of the sibling, the




                                 11
age and gender of each child, the nature of the abuse or neglect of
the sibling, the mental condition of the parent or guardian, and
any other factors the court considers probative in determining
whether there is a substantial risk to the child.” (§ 300, subd. (j).)
       “The legislatively declared purpose of these provisions ‘is to
provide maximum safety and protection for children who are
currently being physically, sexually, or emotionally abused, being
neglected, or being exploited, and to ensure the safety, protection,
and physical and emotional well-being of children who are at risk
of that harm.’ (§ 300.2, italics added.) ‘The court need not wait
until a child is seriously abused or injured to assume jurisdiction
and take the steps necessary to protect the child.’ ” (In re I.J.,
supra, 56 Cal.4th at p. 773.) “ ‘The purpose of dependency
proceedings is to prevent risk, not ignore it.’ ” (Jonathan L. v.
Superior Court (2008) 165 Cal.App.4th 1074, 1104.)
       b.    Standard of Review
       We review the juvenile court’s jurisdictional findings under
the substantial evidence standard of review. (In re I.J., supra, 56
Cal.4th at p. 773.) “ ‘In reviewing a challenge to the sufficiency of
the evidence supporting the jurisdictional findings and
disposition, we determine if substantial evidence, contradicted or
uncontradicted, supports them. “In making this determination,
we draw all reasonable inferences from the evidence to support
the findings and orders of the dependency court; we review the
record in the light most favorable to the court’s determinations;
and we note that issues of fact and credibility are the province of
the trial court.” [Citation.] “We do not reweigh the evidence or
exercise independent judgment, but merely determine if there are
sufficient facts to support the findings [and disposition order] of
the trial court.” ’ ” (Ibid.)




                                 12
      c.     Substantial evidence supports dependency
             jurisdiction.
       As we explained in our opinion addressing parents’ first
appeal, father’s sexual abuse of his oldest daughter, son’s half
sibling, “was unquestionably ‘ “aberrant in the extreme” ’ ” and
father “ ‘fundamental[ly] betray[ed] . . . the appropriate
relationship between generations’ and ‘abandon[ed] and
contravene[d]’ ” his parental role. (In re W.Z., supra, B309689; In
re I.J., supra, 56 Cal.4th at p. 778.) As such, the rationale of our
Supreme Court in In re I.J. applies here. (56 Cal.4th at pp. 778,
780.) Indeed, as to their eight older children (including, at the
time, newborn twin girls), mother and father did not challenge
the juvenile court’s jurisdictional findings based on father’s abuse
of his oldest daughter and mother’s failure to protect. (In re W.Z.,
supra, B309689.)
       In addition to father’s aberrant-in-the-extreme behavior
and mother’s failure to protect, the record includes additional
evidence supporting the juvenile court’s jurisdictional findings as
to son. Although since we filed our earlier opinion, father has
completed a parenting program, he has failed to address (as
ordered by the juvenile court), or take any responsibility for, his
aberrant behavior. Instead, father continues to deny he has done
anything wrong and instead casts blame on others. Similarly,
although mother has completed a parenting program, she has not
participated in any meaningful way in her court-ordered
individual counseling sessions and has not expressed insight into,
or responsibility for, Department involvement with her family.
Indeed, mother and father participated only minimally in the
more recent proceedings concerning son. Moreover, the record
before us now also includes Dr. Wen’s assessment of mother and




                                13
father’s undeniable mental health issues. Dr. Wen expressed
serious concerns with mother and father’s ability to parent a
young child, noting “ ‘mental health and safety concerns for
any minors under their care.’ ”
      Thus, since parents’ first appeal, in which they did not
challenge the juvenile court’s jurisdictional findings as to their
other children, there has been no meaningful change. Indeed, the
record reveals not only that parents continue to display the same
concerning behaviors but also a mental health professional has
reported serious concerns with mother and father parenting a
young child.
      Finally, we are not persuaded by father’s argument,
including his extensive review of cases addressing dependency
jurisdiction based on sexual abuse of a child, that son “did not fall
within the parameters of the ‘at risk’ categories established by
the appellate courts of this state.” Significantly, father provides
an inaccurate and incomplete recitation of the facts. Contrary to
father’s representations, the record includes evidence father
raped other women in China and was incarcerated there for three
years as a result. (In re W.Z., supra, B309689.) Also, contrary to
father’s statements, the record includes evidence father may have
inappropriately touched his and mother’s oldest daughter. (In re
W.Z., supra, B309689.)
      We conclude the record provides substantial evidence
supporting the juvenile court’s jurisdictional findings as to son.
2.    Removal
      a.     Applicable Law and Standard of Review
      When a child has been adjudged a dependent child within
the meaning of section 300, the juvenile court “may limit the
control to be exercised over the dependent child by any parent” if




                                 14
necessary to protect the child. (§ 361, subd. (a)(1).) Section 361,
subdivision (c)(1) permits the juvenile court to order a child
removed from his or her parent if the court finds by clear and
convincing evidence that the child is, or would be, at substantial
risk of harm if returned home and there are no reasonable means
by which the child can be protected without removal. “ ‘ “The
parent need not be dangerous and the minor need not have been
actually harmed before removal is appropriate. The focus of the
statute is on averting harm to the child.” ’ ” (In re A.S. (2011) 202
Cal.App.4th 237, 247, disapproved on another ground by
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7 (O.B.).)
In making its determination, the juvenile court may consider the
parent’s past conduct as well as present circumstances. (In re
A.S., at p. 247.)
       We review the juvenile court’s removal order under the
substantial evidence standard of review. (In re Nathan E. (2021)
61 Cal.App.5th 114, 123.) “In reviewing for substantial evidence
to support a dispositional order removing a child, we ‘keep[] in
mind that the [juvenile] court was required to make its order
based on the higher standard of clear and convincing evidence.’ ”
(Ibid.; O.B., supra, 9 Cal.5th at pp. 1011–1012.)
       b.    Substantial evidence supports the juvenile
             court’s removal order.
       In our opinion addressing parents’ first appeal, we
considered the juvenile court’s removal order as to parents’ oldest
son. (In re W.Z., supra, B309689.) Our analysis there applies
equally here. Moreover, as with our discussion above concerning
the court’s jurisdictional findings, events that have occurred since
parents’ first appeal amply support the juvenile court’s removal
order as to son. Significantly, in his professional opinion, Dr.




                                 15
Wen believed “ ‘[Father] should not have a minor under his
care’ ” and “ ‘[Mother] is unable to independently care for her
children without relying on her husband.” ’ We are not inclined
to discount Dr. Wen’s analysis and findings.
       Finally, we are not persuaded by parents’ arguments that
alternatives to removal existed. In our earlier opinion, we stated,
“Any alternative plan that required even slight parental
cooperation was untenable and certainly not a reasonable
alternative.” (In re W.Z., supra, B309689.) The same holds true
here. Parents have continued to be uncooperative and
obstreperous. There is no indication they would cooperate with
the Department if son remained in their home.
       Father also argues that, by allowing son to remain in
parents’ home under Department supervision, the juvenile court
could have created a “significant incentive for father to engage in
services and address the problems which led to the dependency
proceedings.” We are not convinced. Father already had eight of
his children removed from his care and was told to complete
services as one step toward regaining custody. Seemingly, the
prospect of having his eight older children returned to his care
was not incentive enough for him to engage meaningfully in the
court-ordered services.
       The juvenile court’s removal order is supported by
substantial evidence.




                                16
                         DISPOSITION
      The juvenile court’s August 3, 2021 findings and orders are
affirmed.
      NOT TO BE PUBLISHED.




                                         LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     HOFFSTADT, J.




                               17